Name: Council Regulation (EEC) No 3604/81 of 14 December 1981 temporarily suspending in full the autonomous Common Customs Tariff duties on reflecting self-adhesive sheeting made up of more than one layer of polyester, metallized, whether or not in rolls, falling within subheading ex 39.01 C III a)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 12. 81 Official Journal of the European Communities No L 362/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3604/81 of 14 December 1981 temporarily suspending in full the autonomous Common Customs Tariff duties on reflecting self-adhesive sheeting made up of more than one layer of polyester, metallized, whether or not in rolls , falling within subheading ex 39.01 C III a) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 From 1 January and until 30 June 1982, the auto ­ nomous Common Customs Tariff duties on reflecting self-adhesive sheeting made up of more than one layer of polyester, metallized, whether or not in rolls , falling within subheading ex 39.01 C III a), shall be suspended in full . Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Whereas Community production of the product in question is not sufficient to meet the needs of user industries in the Community ; whereas it is therefore in the Community's interest to suspend in full the autonomous Common Customs Tariff duties on this product ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sector concerned in the near future , this suspension measure should be taken only tempor ­ arily, Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1981 . For the Council The President G. HOWE